MEMORANDUM **
A review of the record and appellant’s response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). There is no statutory right to appointment of a federal investigator in a civil action under 42 U.S.C. § 1983. See 18 U.S.C. § 3006A(a)(l).
Accordingly, we summarily affirm the district court’s order denying appellant’s motion for appointment of a federal investigator.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.